EXHIBIT 10.1
 
LIMITED WAIVER AND AMENDMENT NO. 5
TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT


This Limited Waiver and Amendment No. 5 to Amended and Restated Note Purchase
Agreement (this “Amendment”), dated as of July 26, 2013, is made by and among
(i) AEMETIS ADVANCED FUELS KEYES, INC. (f/k/a AE Advanced Fuels Keyes, Inc.), a
Delaware corporation (“AEAFK”), AEMETIS FACILITY KEYES, INC., a Delaware
corporation and successor-in-interest to Keyes Facility Acquisition Corp., a
Delaware corporation (“Keyes Facility”, together with AEAFK, the “Borrowers”),
AEMETIS, INC. (formerly known as AE Biofuels, Inc.), a Nevada corporation
(“Parent”), and (ii) THIRD EYE CAPITAL CORPORATION, an Ontario corporation, as
agent for the Noteholders (“Administrative Agent”), THIRD EYE CAPITAL CREDIT
OPPORTUNITIES FUND - INSIGHT FUND (“TEC Insight Fund Purchaser”) and SPROTT PC
TRUST (“Sprott PC Trust Purchaser”, and together with TEC Insight Fund
Purchaser, “Noteholders”).
 
RECITALS


A. The Borrowers, Administrative Agent and Noteholders entered into the Amended
and Restated Note Purchase Agreement dated as of July 6, 2012, as amended by a
Limited Waiver and Amendment No.1 to Amended and Restated Note Purchase
Agreement dated as of October 18, 2012, as amended by a Limited Waiver and
Amendment No. 2 to Amended and Restated Note Purchase Agreement dated as of
February 27, 2013, as amended by a Limited Waiver and Amendment No. 3 to Amended
and Restated Note Purchase Agreement dated as of April 15, 2013, as amended by
an Amendment No. 4 to Amended and Restated Note Purchase Agreement dated as of
April 19, 2013 (as the same may be amended, restated, supplemented, revised or
replaced from time to time, the “Agreement”).  Capitalized terms used but not
defined in this Amendment shall have the meaning given to them in the Agreement.
 
B. The Borrowers have requested, and the Administrative Agent and Noteholders
have agreed, to amend the Agreement on the terms and conditions contained
herein.
 
AGREEMENT


SECTION 1.                      Reaffirmation of Indebtedness.  The Borrowers
hereby confirm that as of June 30, 2013 and before giving effect to this
Amendment, the outstanding principal balance of the Notes and accrued and unpaid
interest thereon (excluding any Default or Event of Default interest) is
$66,941,993.43.
 
SECTION 2.                      Limited Waiver.  Subject to the terms, covenants
and conditions of this Amendment, Administrative Agent hereby waives the
following Events of Default which have occurred:
 
(A)           the Borrowers’ attaining a Milo Conversion that was inferior to
the required corn-to-milo ratio of 80:20 by May 31, 2013 pursuant to Section
6.3(ee) of the Agreement;
 
(B)           the Borrowers’ failure to pay the Minimum Monthly Base Redemption
Amounts for May 2013 and June 2013 pursuant to Section 4.1(2) of the Agreement;
 
(C)           the Borrowers’ failure to redeem the Existing Notes in the amount
of $300,000 on June 30, 2013 pursuant to Section 4.1(3) of the Agreement; and
 
(D)           the Borrowers’ failure to pay all of the interest due on the Notes
from April 1, 2013 through and including June 30, 2013 in the aggregate amount
of $1,369,629.85 pursuant to Section 2.11 of the Agreement.
 
Except as expressly provided herein, nothing contained herein shall be construed
as a waiver by Administrative Agent or Noteholders of any covenant or provision
of the Agreement, the other Note Purchase Documents, or of any other contract or
instrument among the Borrowers, any Company Party, Noteholders and
Administrative Agent, and the failure of Administrative Agent or Noteholders at
any time or times hereafter to require strict performance by the Borrowers or
any Company Party of any provision thereof shall not waive, affect or diminish
any right of Administrative Agent or Noteholders to thereafter demand strict
compliance therewith.  Administrative Agent and Noteholders hereby reserve all
rights granted under the Agreement, the Note Purchase Documents and any other
contract or instrument among the Borrowers, any Company Party, Noteholders and
Administrative Agent.
 
SECTION 3.                      Amendments.  The following sections of the
Agreement shall be and hereby are amended as follows:
 
(A)           Recitals Part of Agreement.  The foregoing recitals are hereby
incorporated into and made a part of the Agreement, including all defined terms
referenced therein.
 
(B)           Section 1.1 (Definitions).  Section 1.1 of the Agreement is hereby
amended by substituting and adding the following definitions in lieu of or in
addition to the versions of such terms and related definitions contained in the
Agreement, as applicable, in the appropriate alphabetical order:
 
“Fifth Amendment Effective Date” means June 30, 2013.
 
 
 

--------------------------------------------------------------------------------

 
 
“Financing” means, collectively, (i) the issuance and sale by the Borrowers of
$7,184,573.64 aggregate original principal amount of Existing Notes pursuant to
this Agreement, (ii) the issuance and sale by the Borrowers of $15,000,000
aggregate original principal amount of Acquisition Notes pursuant to this
Agreement, (iii) the issuance and sale by the Borrowers of up to $36,085,432.85
aggregate original principal amount of Revolving Notes (plus any PIK Amount
added to the outstanding principal amount of the Revolving Notes pursuant to
Section 2.11(1)), pursuant to this Agreement and (iv) the issuance and sale by
the Borrowers of $10,000,000 aggregate original principal amount of Revenue
Participation Notes pursuant to this Agreement and (iv) the entry into by the
parties thereto of the other transactions contemplated by the Financing
Documents.
 
“Non-Revolving Portion” means, the Special Advances, the First Amendment and
Waiver Fee Advances, the Second Amendment and Waiver Fee Advance, the Third
Amendment Waiver and Fee Advance and the Fifth Amendment and Waiver Fee Advance
in the aggregate principal amount of $16,684,599.
 
“PIK Amount” has the meaning set forth in Section 2.11(1).
 
“Principal Waterfall” means the order in which payments are applied to the
principal outstanding under the Notes, as follows: (i) first, to the February
2013 Special Advance in the original principal amount of $3,184,599, (ii)
second, to the April 2013 Special Advance in the original principal amount of
$2,000,000, (iii) third, to the other components of the Non-Revolving Portion of
the Revolving Notes (comprised of (A) the portion of the Revolving Notes issued
on September 28, 2012 and October 1, 2012 in the original principal amount of
$1,000,000 in the aggregate, (B) the portion of the Revolving Notes issued after
October 1, 2012 and prior to February 1, 2013 in the original principal amount
of $1,000,000, (C) the portion of the Revolving Notes issued in respect of the
First Amendment and Waiver Fee Advances in the original aggregate principal
amount of $4,000,000 (issued in increments of $1,000,000 on October 1, 2012,
January 1, 2013, April 1, 2013 and July 1, 2013), (D) the portion of the
Revolving Notes issued in respect of the Second Amendment and Waiver Fee Advance
in the original principal amount of $1,500,000, (E) the portion of the Revolving
Notes issued in respect of the Third Amendment and Waiver Fee Advance in the
original principal amount of $500,000, (F) the portion of the Revolving Notes
issued in respect of the Fifth Amendment and Waiver Fee Advance in the original
principal amount of $4,500,000), (G) any PIK Amounts added to the principal
amount of the Revolving Notes in accordance with Section 2.11(1) of the
Agreement, including, without limitation, the sum of $1,397,022.45 (representing
the accrued and unpaid interest for the period from April 1, 2013 through and
including June 30, 2013 multiplied by 1.02)), (iv) fourth, up to $5,000,000 of
the Revolving Portion of the Revolving Notes (which amount may be re-borrowed in
accordance with the terms of the Agreement), (v) fifth, to the Existing Notes,
(vi) sixth, to the Acquisition Notes, (vii) seventh, to the Revenue
Participation Notes and (viii) eighth, to the Revolving Portion of Revolving
Notes.
 
“Revolving Notes Stated Maturity Date” means July 6, 2014.
 
“Subsequent Closing” means, at the option of the Borrowers, one or more Closings
for the purchase and sale of Revolving Notes following the First Closing, in
each case as contemplated herein, provided that no more than $36,085,432.85
principal amount of Revolving Notes (plus any PIK Amount added to the
outstanding principal amount of the Revolving Notes pursuant to Section
2.11(1)), shall be issued and outstanding at any time.
 
(C)           Section 2.3 (Creation and Issuance of the  Notes). Section 2.3 of
the Agreement is deleted in its entirety and replaced with the following:
 
“2.3           Creation and Issuance of the
Notes.                                                                   The
Borrowers hereby create and authorize the Notes for issuance in the aggregate
original principal amount of up to $68,270,006.49 (plus any PIK Amount added to
the outstanding principal amount of the Revolving Notes pursuant to Section
2.11(1)). The Notes shall be dated as of their applicable Issue Date (including
all replacement certificates issued in accordance with this Agreement) and will
become due and payable, together with all accrued and unpaid interest thereon,
on the Maturity Date.  Other than the Revolving Portion of the Revolving Notes,
which may be re-issued once redeemed, neither the Non-Revolving Portion of the
Revolving Notes nor any other Notes, may be re-issued once redeemed.”
 
(D)           Section 2.4 (Subsequent Closings and Revolving Notes).  Section
2.4 of the Agreement is deleted in its entirety and replaced with the following:
 
“2.4           Subsequent Closings and Revolving
Notes.                                                                              Subject
to the terms and conditions set forth in Section 2.2, on and after the date of
this Agreement and upon written notice by the Borrowers to the Administrative
Agent of not less than ten Business Days in substantially the form attached
hereto as Exhibit B (each, a “Revolving Loan Request”), the Noteholders,
severally, and not jointly, agree to issue Revolving Notes in an aggregate
amount not to exceed at any time outstanding the amount identified in the
Allocation Notice; provided, however, that (i) after giving effect to any
outstanding Revolving Notes, the aggregate principal amount of all outstanding
Revolving Notes shall not exceed $36,085,432.85 (plus any PIK Amount added to
the outstanding principal amount of the Revolving Notes pursuant to Section
2.11(1)), (ii) $4,000,000 of the Revolving Notes may only be used by the
Borrowers to pay the First Amendment and Waiver Fee and for no other purpose
(the “First Amendment and Waiver Fee Advances”), (iii) $1,500,000 of the
Revolving Notes may only be used by the Borrowers to pay the cash portion of the
Second Amendment and Waiver Fee (the “Second Amendment and Waiver Fee Advance”),
(iv) $500,000 of the Revolving Notes may only be used by the Borrowers to pay
the cash portion of the Third Amendment and Waiver Fee (the “Third Amendment and
Waiver Fee Advance”), (v) $4,500,000 of the Revolving Notes may only be used by
the Borrowers to pay certain cash portions of the Fifth Amendment and Waiver
Fees (the “Fifth Amendment and Waiver Fee Advance”) and (vi) once the portion of
the Revolving Notes representing the Fifth Amendment and Waiver Fee Advance, the
Third Amendment and Waiver Fee Advance, the Second Amendment and Waiver Fee
Advance, the First Amendment and Waiver Fee Advances and the Special Advances
have been redeemed, such amounts shall not be re-issued.  The aggregate
principal amount of any new Revolving Notes issued at any Subsequent Closing
must be at least $500,000 and in increments of $100,000. At each Subsequent
Closing, the Borrowers shall deliver an officer’s certificate to the
Administrative Agent and such other evidence reasonably acceptable to the
Administrative Agent that the conditions precedent set forth in Section 2.2 have
been met.  The proposed use of proceeds in each Revolving Loan Request shall be
acceptable to the Administrative Agent in its reasonable discretion.”
 
 
 
2

--------------------------------------------------------------------------------

 
 
(E)           Section 2.11(1) (Interest and Payments).  Section 2.11(1) of the
Agreement is amended and restated as follows:
 
“(1)           Every Note, whether issued originally or in exchange for other
previously issued Notes, shall bear interest from and including the later of (i)
the Issue Date; and (ii) the last Interest Payment Date with respect to which
interest shall have been paid or made available for payment on the Notes, to,
but not including, the subsequent Interest Payment Date.  Interest shall be paid
monthly in arrears on the first Business Day of each month for interest accrued
in the previous month.  So long as no Default or Event of Default has occurred
and is continuing and after the application of any amounts received by
Administrative Agent pursuant to Section 4.1(1), on each Interest Payment Date
the Borrowers may elect by written notice on or prior to such Interest Payment
Date to add any accrued but unpaid interest on the Notes to the then outstanding
principal amount of the Notes and if the Borrowers make such election, the
amount that will be added to the then outstanding principal amount of the Notes
shall be equal to the amount of such interest multiplied by 1.02 (the amount so
added, the “PIK Amount”).”
 
(F)           Section 4.1 (Mandatory Tiered Redemption of Notes).  Section 4.1of
the Agreement is amended and restated as follows:
 
“(1)           On each Business Day, the Borrowers shall wire to the
Administrative Agent an amount equal to the sum of (i) 20% of cash deposits
received by the Borrowers from operating activities from the immediately
preceding Business Day and (ii) 100% of cash deposits received by the Borrowers
from any California Energy Commission grants or the Program from the immediately
preceding Business Day (“Daily Cash Flow Sweeps”).  Amounts received by the
Administrative Agent from the Borrowers in respect of the Daily Cash Flow Sweeps
will be held by the Administrative Agent for application on each Interest
Payment Date to, first, the accrued but unpaid interest for the immediately
preceding month, and the excess, if any, to redeem the outstanding principal of
the Notes in accordance with the Principal Waterfall.  If the amount of any
Daily Cash Flow Sweep from operating activities for any Business Day exceeds
$88,000, then the amount of such excess shall be deposited into a separate
operating deposit account in the name of AEAFK (the “Excess Sweep Account”) that
is subject to a deposit account control agreement in favor of the Administrative
Agent.  Amounts in the Excess Sweep Account may be used for future customary
working capital requirements of the Borrowers and the Borrowers shall not
withdraw any amount in the Excess Sweep Account without the prior written
consent of the Administrative Agent.”
 
(2)           [Intentionally Omitted].
 
(3)           [Intentionally Omitted].”
 
(G)           Section 4.2(1) (Partial Redemption).  Section 4.2(1) of the
Agreement is amended and restated as follows:
 
“(1)           Upon the occurrence of a Redemption Event, the Borrowers shall
redeem that portion of the Notes equal to the net proceeds received by the
Borrowers from such Redemption Event.  Upon the occurrence of any Redemption
Event or in the event the Borrowers elect to redeem the Notes pursuant to this
Agreement, the Borrowers shall redeem the Notes in the order of priority in
accordance with the Principal Waterfall.  Notwithstanding anything to the
contrary, in the event that any Company Party completes an equity offering of
Capital Stock that results in gross proceeds of at least $50,000,000, the
Borrowers shall redeem the Revenue Participation Notes for an amount equal to
the sum of the then outstanding principal balance, plus all accrued and unpaid
interest owing thereon. In addition, to the extent that any Company Party
completes an equity offering of Capital Stock that results in gross proceeds of
at least $50,000,000 and any Note Indebtedness remains outstanding, the
Borrowers shall redeem the Notes in an amount equal to 100% of the monthly Free
Cash Flow of the Borrowers; provided, however, the Borrowers shall be permitted
to make Revolving Loan Requests in accordance with Section 2.4 hereof.”
 
(H)           Section 4.2(3) (Redemption on Occurrence of Certain Events).
Section 4.2(3) of the Agreement is amended and restated as follows:
 
“(3)           Redemption of a Portion of the Revolving Notes. Notwithstanding
anything to the contrary in this Agreement, the Borrowers shall use 100% of the
net proceeds of any equity offering of Capital Stock by any Company Party to
repay in full, the February 2013 Special Advance, together with all interest
thereon, and once the February 2013 Special Advance is repaid in full, the April
2013 Special Advance, together with all interest thereon.  Once the February
2013 Special Advance and the April 2013 Special Advance have been repaid in
full, and notwithstanding anything to the contrary in this Agreement, the
Borrowers shall use 50% of the net proceeds of any equity offering of Capital
Stock by any Company Party to repay the principal outstanding under the Notes in
accordance with the Principal Waterfall.”
 
(I)           Section 6.2 (Financial Covenants).  Section 6.2 of the Agreement
is amended and restated as follows:
 
“(a)           Free Cash Flow.  Commencing with the Fiscal Quarter ending
December 31, 2012, the Parent shall maintain trailing Free Cash Flow, tested as
at the last day of each Fiscal Quarter of not less than $1,500,000 per Fiscal
Quarter; provided, however, that this Section 6.2(a) shall not apply with
respect to the Fiscal Quarters ending June 30, 2013, September 30, 2013 and
December 31, 2013;
 
(b)           Keyes Plant Minimum Quarterly Production.  The Parent shall cause
the Borrowers to maintain minimum quarterly production of ethanol at the Keyes
Plant of not less than 10 million gallons per Fiscal Quarter;
 
(c)           Ratios of Note Indebtedness to Keyes Plant Values.  The Parent
will not permit at any time the ratios of Note Indebtedness to (i) the Keyes
Plant Market Value, to exceed seventy-five percent (75%), and (ii) the Keyes
Plant Orderly Liquidation Value to exceed eighty-five percent (85%), in each
case tested semi-annually as of the last day of the first Fiscal Quarter and as
of the last day of the third Fiscal Quarter of each Fiscal Year; provided,
however, that this Section 6.2(c) shall not apply with respect to the third
Fiscal Quarter of the Fiscal Year ending December 31, 2013; and
 
(d)           Consolidated Unfunded Capital Expenditures.  The Parent will not
incur or permit to be incurred Consolidated Unfunded Capital Expenditures in
excess of $100,000 in any Fiscal Quarter.”
 
(J)           Section 6.3(gg) (Affirmative Covenants).  Section 6.3(gg) of the
Agreement is amended and restated as follows:
 
“(gg)           Delivery of Collateral and Opinions.  Within 10 Business Days
following the release of any Liens that rank senior in priority to the Liens of
the Secured Parties on any assets that are directly or indirectly owned by the
Chairman or McAfee Capital, LLC, Parent shall cause the Chairman to deliver (i)
additional collateral satisfactory to Administrative Agent in its sole
discretion to secure Chairman’s obligations with respect to the Chairman’s
Guarantee and (ii) a legal opinion, in form and substance acceptable to
Administrative Agent in its sole discretion, regarding such additional
collateral.”
 
 
 
3

--------------------------------------------------------------------------------

 
 
(K)           Section 6.3(hh) (Affirmative Covenants).  A new subsection (hh) is
added to Section 6.3 of the Agreement:
 
“(hh)           Independent Crush Margin and EBITDA Calculation. Within 30
Business Days following the release of the Parent’s Form 10-Q filing for the
Fiscal Quarter ending June 30, 2013, the Parent shall deliver to the
Administrative Agent an independent calculation of the Borrowers’ actual crush
margin and EBITDA for such Fiscal Quarter, the calculation of which shall be
acceptable to Administrative Agent, together with a reconciliation to the income
statement contained in the Parent’s 10-Q filing. The Administrative Agent agrees
that a calculation provided by the Parent’s independent auditors shall be
considered an independent calculation.”
 
(L)           Section 6.3(ii) (Affirmative Covenants).  A new subsection (ii) is
added to Section 6.3 of the Agreement:
 
“(ii) Feedstock Procurement Quotes. Prior to August 31, 2013, the Borrowers
shall obtain from independent commodity trading houses at least three (3) quotes
for procurement and delivery of corn and milo feedstock requirements to operate
the Keyes Plant. These quotes shall be analyzed by the Administrative Agent with
the assistance of an independent commodities specialist in order to determine
whether the Borrowers’ current procurement agreements should be changed, and the
Borrowers agree to promptly implement such changes.”
 
SECTION 3.                      Conditions to Effectiveness.  This Amendment
shall be effective only upon and subject to satisfaction of the following
conditions precedent:
 
(A)           Administrative Agent shall have received this Amendment duly
executed by the parties hereto.
 
(B)           Administrative Agent shall have received (i) a waiver fee of
$750,000 (the “Waiver Fee”), (ii) an amendment fee of $3,000,000 (the “Amendment
Fee”) and (iii) an extension fee of $2,200,000 (the “Extension Fee” and
collectively with the Waiver Fee and the Amendment Fee, the “Fifth Amendment and
Waiver Fees”), which Fifth Amendment and Waiver Fees shall be deemed fully
earned and nonrefundable and shall be payable in accordance with Section 4
hereof.
 
(C)           Administrative Agent shall have a Fourth Amended and Restated
Revolving Note for Sprott PC Trust Purchaser duly executed by the Borrowers in
the original principal amount of $27,953,892.62.
 
(D)           Administrative Agent shall have received a Fifth Amended and
Restated Revolving Note for TEC Insight Fund Purchaser duly executed by the
Borrowers in the original principal amount of $8,953,892.62.
 
(E)           Administrative Agent shall have received a Reaffirmation of
Unconditional Personal Guaranty, duly executed by the Chairman.
 
(F)           Administrative Agent shall have received a Reaffirmation of
Guaranty, duly executed by the Company Parties (other than the Borrowers).
 
(G)           Administrative Agent shall have received a Reaffirmation of
Guaranty, duly executed by McAfee Capital, LLC.
 
(H)           Administrative Agent shall have received a certificate of a Senior
Officer of the Parent and each Borrower certifying (1) that no change has
occurred to the Organizational Documents of such Person since certified copies
thereof were previously delivered to the Administrative Agent and (2) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors of each such Person authorizing the execution, delivery and
performance of the Note Purchase Documents to which such Person is a party
delivered in connection with this Amendment, and that such resolutions have not
been modified, rescinded or amended and are in full force.
 
(I)           Administrative Agent shall have performed and complied with all of
the covenants and conditions required by this Amendment and the Note Purchase
Documents to be performed and complied with upon the Third Amendment Effective
Date.
 
(J)           Administrative Agent shall have received evidence that the
Borrowers have paid by wire transfer the reasonable fees and expenses of
Administrative Agent’s outside legal counsel in connection with the preparation
of the Amendment, previous amendments and other matters regarding the Agreement.
 
(K)           Administrative Agent shall have received all other approvals,
opinions, documents, agreements, instruments, certificates, schedules and
materials as Administrative Agent may reasonably request.
 
Each Borrower acknowledges and agrees that the failure to perform, or to cause
the performance of, the foregoing covenants and agreements will constitute an
Event of Default under the Agreement and Administrative Agent and Noteholders
shall have the right to demand the immediate repayment in full in cash of all
outstanding Indebtedness owing to Administrative Agent and Noteholders under the
Agreement, the Notes and the other Note Purchase Documents.  In consideration of
the foregoing and the transactions contemplated by this Amendment, each Borrower
hereby (a) ratifies and confirms all of the obligations and liabilities of such
Borrower owing pursuant to the Agreement and the other Note Purchase Documents,
and (b) agrees to pay all costs, fees and expenses of Administrative Agent and
Noteholders in connection with this Amendment.
 
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 4.                      Payment of Fifth Amendment and Waiver Fees.  The
Borrowers shall pay the Fifth Amendment and Waiver Fees as follows:
 
(A)           the Waiver Fee shall be paid in 2,252,252 Common Shares of the
Parent and stock certificates representing such shares shall be delivered to the
Administrative Agent within five Business Days following the Fifth Amendment
Effective Date;
 
(B)           #3,000,000 of the Amendment Fee shall be added to the outstanding
principal balance of the Revolving Notes effective as of June 30, 2013;
 
(C)           $1,500,000 of the Extension Fee shall be added to the outstanding
principal balance of the Revolving Notes effective as of July 6, 2013;
 
(D)           $400,000 of the Extension Fee shall be paid in cash on August 22,
2013 (the “August 2013 Partial Extension Fee Payment”) and $300,000 of the
Extension Fee shall be paid in cash on September 30, 2013 (the “September 2013
Partial Extension Fee Payment” and collectively with the August 2013 Partial
Extension Fee Payments, the “Partial Extension Fee Payments”); provided,
however, that the Borrowers may, in lieu of paying cash, elect to pay one or
both of the Partial Extension Fee Payments in shares of Common Stock of the
Parent by providing written notice to the Administrative Agent not less than
five Business Days prior to the applicable payment date.
 
If the Borrowers elect to make a Partial Extension Fee Payment in Common Stock
of Parent in lieu of cash, the number of shares will be calculated using the
following formula based on the closing share price on the applicable payment
date as follows and stock certificates representing such shares shall be
delivered to the Administrative Agent within five Business Days following the
applicable payment date to which such shares relate:
 
# of shares of common stock   =   Amount of such Partial Extension Fee Payment
 
       90% of closing price of common stock, as applicable
 
SECTION 5.                      Agreement in Full Force and Effect as
Amended.  Except as specifically amended or waived hereby, the Agreement and
other Note Purchase Documents shall remain in full force and effect and are
hereby ratified and confirmed as so amended.  Except as expressly set forth
herein, this Amendment shall not be deemed to be a waiver, amendment or
modification of, or consent to or departure from, any provisions of the
Agreement or any other Note Purchase Document or any right, power or remedy of
Administrative Agent or Noteholders thereunder, nor constitute a waiver of any
provision of the Agreement or any other Note Purchase Document, or any other
document, instrument or agreement executed or delivered in connection therewith
or of any Default or Event of Default under any of the foregoing, in each case
whether arising before or after the date hereof or as a result of performance
hereunder or thereunder.  This Amendment shall not preclude the future exercise
of any right, remedy, power, or privilege available to Administrative Agent or
Noteholders whether under the Agreement, the other Note Purchase Documents, at
law or otherwise.  All references to the Agreement shall be deemed to mean the
Agreement as modified hereby.  This Amendment shall not constitute a novation or
satisfaction and accord of the Agreement or any other Note Purchase Documents,
but shall constitute an amendment thereof.  The parties hereto agree to be bound
by the terms and conditions of the Agreement and Note Purchase Documents as
amended by this Amendment, as though such terms and conditions were set forth
herein.  Each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Agreement as amended by this Amendment, and each reference herein or in any
other Note Purchase Documents to “the Agreement” shall mean and be a reference
to the Agreement as amended and modified by this Amendment.
 
SECTION 6.                      Representations.  Each of the Parent and the
Borrowers hereby represents and warrants to Administrative Agent and Noteholders
as of the date of this Amendment as follows:  (A) it is duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation; (B) the execution, delivery and performance by it of this
Amendment and all other Note Purchase Documents executed and delivered in
connection herewith are within its powers, have been duly authorized, and do not
contravene (i) its articles of incorporation, bylaws or other organizational
documents, or (ii) any applicable law; (C) no consent, license, permit, approval
or authorization of, or registration, filing or declaration with any
Governmental Entity or other Person, is required in connection with the
execution, delivery, performance, validity or enforceability of this Amendment
or any other Note Purchase Documents executed and delivered in connection
herewith by or against it; (D) this Amendment and all other Note Purchase
Documents executed and delivered in connection herewith have been duly executed
and delivered by it; (E) this Amendment and all other Note Purchase Documents
executed and delivered in connection herewith constitute its legal, valid and
binding obligation enforceable against it in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (F) after giving
effect to this Amendment, it is not in default under the Agreement or any other
Note Purchase Documents and no Event of Default exists, has occurred and is
continuing or would result by the execution, delivery or performance of this
Amendment; and (G) the representations and warranties contained in the Agreement
and the other Note Purchase Documents are true and correct in all material
respects as of the date hereof as if then made, except for such representations
and warranties limited by their terms to a specific date.
 
SECTION 7. Special Representations.  In addition, each of the Parent and the
Borrowers hereby represents and warrants to Administrative Agent and Noteholders
as of the date of this Amendment as follows: (A) the Borrowers have submitted
one or more grant proposals to the California Energy Commission pursuant to
which the Borrowers expect to receive grants of at least $3,000,000 in the third
Fiscal Quarter of the current Fiscal Year and at least $3,000,000 in the fourth
Fiscal Quarter of the next Fiscal Year; and (B) with respect to the Program, the
Borrowers have received five confirmed investors who have made deposits, seven
investors who have submitted applications and at least 22 one-on-one investor
meetings planned for August 2013 for aggregate gross proceeds to the Borrowers
of $17,000,000.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 8. Miscellaneous.
 
(A)           This Amendment may be executed in any number of counterparts
(including by facsimile or email), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile or
scanned signature and that it accepts the facsimile or scanned signature of each
other party.  The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof or
thereof.  Whenever the context and construction so require, all words herein in
the singular number herein shall be deemed to have been used in the plural, and
vice versa, and the masculine gender shall include the feminine and neuter and
the neuter shall include the masculine and feminine.  The use of the word
“including” in this Amendment shall be by way of example rather than by
limitation.  The use of the words “and” or “or” shall not be inclusive or
exclusive.
 
(B)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Borrowers and Administrative Agent.  This Amendment shall
be considered part of the Agreement and shall be a Note Purchase Document for
all purposes under the Agreement and other Note Purchase Documents.
 
(C)           This Amendment, the Agreement and the Note Purchase Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  There are no
unwritten oral agreements between the parties with respect to the subject matter
hereof and thereof.
 
(D)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E)           Neither the Parent nor any Borrower may assign, delegate or
transfer this Amendment or any of their rights or obligations hereunder.  No
rights are intended to be created under this Amendment for the benefit of any
third party donee, creditor or incidental beneficiary of the Borrowers or any
Company Party.  Nothing contained in this Amendment shall be construed as a
delegation to Administrative Agent or Noteholders of the Borrowers or any
Company Party’s duty of performance, including any duties under any account or
contract in which Administrative Agent or Noteholders have a security interest
or lien.  This Amendment shall be binding upon the Borrowers, the Parent and
their respective successors and assigns.
 
(F)           All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Administrative Agent or Noteholders shall affect such representations or
warranties or the right of Administrative Agent or Noteholders to rely upon
them.
 
(G)           THE BORROWERS AND THE PARENT ACKNOWLEDGE THAT SUCH PERSON’S
PAYMENT OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RECISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM ADMINISTRATIVE AGENT OR
ANY NOTEHOLDER.  THE BORROWERS AND THE PARENT HEREBY VOLUNTARILY AND KNOWINGLY
RELEASE AND FOREVER DISCHARGE ADMINISTRATIVE AGENT AND EACH NOTEHOLDER AND THEIR
RESPECTIVE PREDECESSORS, ADMINISTRATIVE AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH
PERSON MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER NOTE PURCHASE DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT.
 
{Signatures appear on following pages.}
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 
 

 
BORROWERS:
          AEMETIS ADVANCED FUELS KEYES, INC.          
 
By:
/s/ Eric A. McAfee      Name: Eric A. McAfee              Title:   Chief
Executive Officer          

 
AEMETIS FACILITY KEYES, INC.
         
 
By:
/s/ Eric A. McAfee      Name: Eric A. McAfee              Title:   Chief
Executive Officer  

 

 
PARENT:
          AEMETIS, INC.          
 
By:
/s/ Eric A. McAfee      Name: Eric A. McAfee              Title:   Chief
Executive Officer          

 
Acknowledged and agreed with respect to Sections 6.3(gg) of the Agreement:
 

WITNESS:                   
/s/ Manuel E. Mangrobang III
   
/s/ Eric A. McAfee
 
Name: Manuel E. Mangrobang III
   
Name: Eric A. McAfee
 



  

 
7

--------------------------------------------------------------------------------

 
 

 
ADMINISTRATIVE AGENT:
         
THIRD EYE CAPITAL CORPORATION
         
 
By:
/s/ Arif N. Bhalwani     Name: Arif N. Bhalwani             Title:   Managing
Director  

       
 
By:
/s/ David Alexander     Name: David G. Alexander             Title:   Managing
Director  

 

  NOTEHOLDERS:          
SPROTT ASSET MANAGEMENT GP INC., in its capacity as general partner of SPROTT
ASSET MANAGEMENT L.P., in its capacity as Manager of SPROTT PC TRUST
         
 
By:
/s/ Steve Rostowsky      Name: Steve Rostowksy             Title:   CFO        
   
THIRD EYE CAPITAL CREDIT OPPORTUNITIES S.ar.l, it its capacity as Managing
General Partner of THIRD EYE CAPITAL CREDIT OPPORTUNITIES FUND – INSIGHT FUND
            By: /s/ Robert L. DeNormandie     Name: Robert L. DeNormandie      
      Title: Manager             By: /s/ Richard Goddard      Name: Richard
Goddard             Title:   Manager                  

 
 
 
8
 

--------------------------------------------------------------------------------

 
 